Citation Nr: 1620246	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  10-04 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a compensable initial rating for service-connected bilateral hearing loss, prior to August 30, 2012.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran had active service from August 1968 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran testified at an August 2012 Board hearing before the undersigned.  A transcript is of record.

The claim was previously remanded by the Board in September 2014.  In a May 2015 rating decision, the AOJ granted a higher rating of 30 percent effective August 30, 2012.  However, because this rating constituted only a partial grant of the benefit sought, the claim of entitlement to an increased rating for bilateral hearing loss remains on appeal.  See A.B. v. Brown, 6 Vet. App. 35, 38 (1993) (a veteran is presumed to be seeking the maximum possible rating unless he indicates otherwise). 

The Board notes that communications from the Veteran and his representative reflect that there has been no challenge to the assignment of the 30 percent rating, and that the Veteran is satisfied with the decision granting him 30 percent for his bilateral hearing loss.  See March 2015 statement.  Thus, the aspect of the claim regarding a rating in excess of 30 percent for service-connected bilateral hearing loss from August 30, 2012 was withdrawn prior to certification of this case to the Board, and it is no longer on appeal.

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should take into consideration the existence of these electronic records.  




FINDING OF FACT

Prior to August 30, 2012, the most probative evidence demonstrates that the Veteran's hearing loss is manifested by no more than level III hearing impairment in the left ear and no more than level II hearing impairment in the right ear.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating have not been met for the period prior August 30, 2012 for bilateral hearing loss. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The RO afforded the Veteran with requisite notice by way of February 2009 letter mailed to him prior to the initial adjudication of the claim in May 2009.

With regard to the appeal of the initial rating assigned to bilateral hearing loss, the May 2009 rating decision granted the Veteran's service connection claim, and that claim is now substantiated.  Moreover, the January 2010 statement of the case set forth the relevant diagnostic codes for rating the disability at issue and included a description of the rating criteria for the current evaluation and for all higher evaluations.  As the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required as the purpose that the notice is intended to serve has been fulfilled. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

With regard to the duty to assist, the claims file contains the Veteran's service treatment records (STRs), VA medical records, private medical records, Board hearing transcript, and the statements of the Veteran.  The Veteran was provided with VA examinations for his hearing loss in May 2009 and October 2011.  The Board finds that the examinations are thorough and adequate upon which to base a decision with regard to the Veteran's claim. The VA examiners personally interviewed and examined the Veteran, including eliciting a medical history from the Veteran, and provided the information necessary to evaluate his hearing loss under the applicable rating criteria.  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examinations.

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the United States Court of Appeals for Veterans Claims (Court) held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  At the May 2009 audiological examination, the Veteran reported hearing difficulty regarding the impact on occupational activities, but no effects on daily activities.  The October 2011 examination report reflects that the Veteran reported difficulty hearing and understanding speech.  As such, the Board finds that the examiners have fully described the functional effect of the Veteran's bilateral hearing loss.

The claim was previously remanded and there was compliance with this remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (indicating the Veteran is entitled, as a matter of law, to compliance with a remand directive and that the Board, itself, commits error in failing to ensure this compliance).  See also Dyment v. West, 13 Vet. App. 141, 146-47 (1999); and D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (discussing situations when it is acceptable to have "substantial", though not "exact", compliance with a remand directive).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

Disability Rating Law and Regulations

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2015).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not. Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by puretone audiometric tests at the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from bilateral defective hearing, the rating schedule establishes 11 auditory acuity levels designated from level I, for essentially normal acuity, through level XI, for profound deafness. 38 C.F.R. § 4.85 (2015).

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately. 38 C.F.R. § 4.86(a) (2015).  Similarly, if the puretone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral, and that numeral will be elevated to the next higher Roman numeral. 38 C.F.R. § 4.86(b).

Table VIA, "Numeric Designation of Hearing Impairment Based Only on Pure Tone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the puretone threshold average. Table VIA will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of Section 4.86, described in the preceding paragraph. 38 C.F.R. § 4.85(c). 

Analysis

The Veteran contends that a compensable rating is warranted for his bilateral hearing loss for the period prior to August 30, 2012.  The evidence during the applicable period includes a private February 2009 audiogram, and the May 2009 and October 2011 VA examination reports where the Veteran was seen by a VA audiologist and evaluated for hearing loss.  

According to a February 2009 private audiogram, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
55
60
50
LEFT
35
35
50
55
55

The average puretone threshold for the right ear was 46.25 decibels.  The average puretone threshold for the left ear was 48.75 decibels.  The examiner noted that the W-22 word list, rather than the Maryland CNC test, was used.  See statement received March 2012.  Because the Maryland CNC test was not used for the February 2009 testing, the test results are not suitable for rating purposes, and are therefore afforded no probative weight.  See 38 C.F.R. §§ 3.385, 4.85(a).

On the authorized audiological evaluation in May 2009, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
60
65
60
LEFT
30
35
65
65
70

The average puretone threshold for the right ear was 51.25 decibels.  The average puretone threshold for the left ear was 58.75 decibels.  Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 84 in the left ear.  The Veteran complained of hearing difficulty in relations to occupational activities.

Additionally, in June 2011, David Isenhower, M.D., of Greenwood E.N.T. Associates wrote a letter in which he stated that the Veteran underwent audiological testing in April 2011.  In February 2012, VA sent a letter to Greenwood E.N.T. Associates requesting that the threshold frequencies from that testing, among other information, be furnished.  In March 2012, Greenwood E.N.T. Associates replied to the request with a statement indicating, among other things, that they report a three-frequency pure tone average, but that the Veteran would have to be retested for the results to meet VA standards.  They did not provide the actual test report or any specific threshold frequencies.  In the September 2014 Board remand, the Veteran was informed that he may obtain and submit on his own any outstanding healthcare records; however in a December 2014 statement, he noted that the evidence he submitted and VA examination reports were all that he had.

On the authorized audiological evaluation in October 2011, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
60
60
60
LEFT
45
45
55
65
60

The average puretone threshold for the right ear was 51.25 decibels.  The average puretone threshold for the left ear was 56.25 decibels.  Speech audiometry revealed speech recognition ability of 88 percent in both ears.  The Veteran complained that he had difficulty hearing and understanding speech.

Regarding, the period prior to August 31, 2012, Table VI indicates a numeric designation of no worse than level II hearing in the right ear and level III for the left ear.  The point of intersection on Table VII reflects that the level of hearing loss is consistent with a noncompensable evaluation.  Thus the Veteran did not meet the criteria for a 10 percent for his hearing impairment at that time.  

The Board notes that Table VIA does not provide entitlement to a higher rating based on either of the above audiological examinations because the puretone thresholds were not 55 decibels at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz), nor was the puretone threshold at 30 decibels or lower at 1000 Hz and 70 decibels or more at 2000 Hz for either ear on either of the examinations. 38 C.F.R. § 4.86.  

The Board also notes that the February 2009 private audiological examination testing results do not reflect an exceptional pattern of hearing impairment in either ear such that 38 C.F.R. § 4.85, Table VIA, may be used for numeric designation of hearing impairment based only on puretone threshold average.  See 38 C.F.R. § 4.86.

Thus, combining the numerical designations under Table VII results in a noncompensable disability rating. 38 C.F.R. § 4.85, Diagnostic Code 6100.

During his August 2012 Board hearing, the Veteran testified that his hearing had worsened since the prior October 2011 VA examination.  As noted above, a 30 percent evaluation was granted for his bilateral hearing loss effective August 30, 2012, the date he reported worsening.  Nonetheless, as described, the May 2009 and October 2011 audiological results do not show that a compensable schedular rating is warranted for the Veteran's bilateral hearing loss prior to August 30, 2012.  The May 2009 and October 2011 VA examination reports represent the best evidence for deciding the claim for this rating period as they are the pieces of evidence that contain comprehensive audiometric testing sufficient for rating the disability.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted. In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's hearing loss are specifically contemplated by the schedular rating criteria.  The Veteran's hearing loss has been manifested by diminished hearing and difficulty understanding speech.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Decreased hearing and difficulty understanding speech are symptoms contemplated by the hearing impairment levels.  38 C.F.R. §§ 4.85, Diagnostic Code 6100.  Evaluations in excess of those assigned are provided for certain manifestations of this disability, but the medical evidence does not demonstrate that those manifestations are present in this case.  Here, the Board finds the criteria for the evaluations assigned more than reasonably describes the Veteran's disability level and symptomatology, and therefore, the schedular evaluation is adequate, and no referral is required.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, there is no evidence of unemployability as a result of the service-connected bilateral hearing loss.  Accordingly, the matter of entitlement to a total rating based on individual unemployability (TDIU) is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).


ORDER

Entitlement to a compensable initial rating for service-connected bilateral hearing loss, prior to August 30, 2012, is denied.


____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


